Appeal from a judgment of the Supreme Court, Oneida County (John W Grow, J.), entered September 25, 2007 in a divorce action. The judgment, insofar as appealed from, determined custody and plaintiff’s support obligations in accordance with a stipulation of settlement and modification agreement that were incorporated but not merged in the judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Koziol v Koziol (60 AD3d 1433 [2009]). Present — Scudder, P.J., Smith, Centra and Fahey, JJ.